Case 2:15-cr-20382-VAR-MKM ECF No. 169 filed 02/12/20        PageID.2347    Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

                           Plaintiff,         Case No: 2:15-cr-20382
 -v-                                          Honorable Victoria Roberts
                                              Magistrate Judge Elizabeth Stafford
 D-1 PAUL NICOLETTI,

                           Defendant.

 Craig Weier                                Paul J. Stablein
 United States Attorneys Office             Paul Stablein, PLLC
 Assistant United States Attorney           Attorney for Defendant
 211 West Fort Street, Suite 2001           380 North Old Woodward Ave
 Detroit, Michigan 48226                    Ste 320
 (313) 226-9678                             Birmingham, Michigan 48009
 Craig.Weier@usdoj.gov                      (248) 540-1600
                                            PaulStablein@StableinLaw.com


                               NOTICE OF APPEAL

       Notice is hereby given that PAUL NICOLETTI, Defendant in the above-

 named case, hereby appeals to the United States Court of Appeals for the Sixth

 Circuit from the final judgment of sentence entered in this action on the 30th day of

 January 2020.


                                        Respectfully submitted,


                                        /s/Paul Stablein________________
Case 2:15-cr-20382-VAR-MKM ECF No. 169 filed 02/12/20   PageID.2348   Page 2 of 2




                                    Paul J. Stablein (P42544)
                                    Paul Stablein, PLLC
                                    Attorney for Defendant Elaine Lovett
                                    39520 Woodward Ave., Suite 230
                                    Bloomfield Hills, Michigan 48304
                                    (248) 540-1600
                                    Email: paulstablein@stableinlaw.com
 Dated:      February 12, 2020
